Citation Nr: 1728155	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a compensable rating for residuals of left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied a compensable rating for residuals of left foot injury, and denied service connection for a left knee disorder, respiratory disorder, and low back disability, finding that new and material evidence had not been received to reopen the claims.  

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The Board found that new and material had been received to reopen the service connection claim for a left knee disorder and respiratory disorder in a December 2014, but remanded the matters on the merits.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The evidence of record is insufficient to establish service connection for a respiratory disorder.

2.  The evidence of record is insufficient to establish service connection for a left knee disability.

3.  Resolving all doubt, the evidence demonstrates that the Veteran's low back disability to include degenerative disc disease L5-S1 was incurred coincident with his service.

4.  The evidence shows no impairment associated with the Veteran's residuals of left foot injury.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A left knee disability was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  A low back disorder to include degenerative disc disease L5-S1 was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for compensable rating for residuals of a left foot injury have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 4.7 , 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in September 2009, November 2009, and January 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA medical center records.

The Veteran underwent VA examinations in April 2015 and November 2015 addressing the knee, lungs, and left foot.  The examination includes objective findings necessary for rating purposes.  

VA afforded the Veteran the opportunity to give testimony before the Board.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The claim was remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

The Veteran's service connection claim for a back disability has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Respiratory Disability

The service treatment records document treatment for breathing difficulties.  The Veteran also has presented competent testimony regarding continued respiratory symptoms since service.  In addition, with respect to his respiratory disorder claim, he has indicated that his military duties involved exposure to toxic fumes as a nuclear, biological, and chemical non-commissioned officer.  See Board hearing testimony, p. 10.  

The Veteran underwent a VA examination in April 2015 to address the Veteran's complaints.  The Veteran noted that he had shortness of breath when walking up a flight of stairs and also when he was just sitting.  He had a history of tobacco abuse, smoking one pack per day for eight years.  He was on no medication for his lungs or under the care of a physician for his lungs.  A chest x-ray in March 2015 was normal.  Pulmonary function testing also was normal.  It was determined that the Veteran did not have a respiratory condition.

The Veteran is competent to report his symptoms of shortness of breath, which is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a respiratory disability.  Medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present respiratory disability related to his military service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does not support that the Veteran has any respiratory disability related to service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for a respiratory disorder.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b).

B.  Left Knee Disability

The Veteran testified at the Board hearing that he continued to have left knee symptoms since service and was told that it was "probably arthritis" in the left knee.  See March 2014 Board hearing testimony, p. 16.  The service treatment records document a left knee injury in service.  The Veteran also has presented competent testimony regarding continued symptoms in his left knee since service.

In addition, post-service evidence shows continued complaints of knee pain, but this was mostly noted as being in the right knee.  See, e.g, October 25, 2005, June 28, 2007 VA treatment records.  An April 2001 VA treatment record notes slight subluxation of the left patella with crepitus, but pain was only described in movement of the right knee.  He was diagnosed with osteoarthritis in the right knee in 2005, but not the left knee.  A February 2013 VA treatment record notes that the Veteran had two bad knees, currently right worse than left.  It was noted that the Veteran complained of pain in his left knee since service, but only the right knee was bothering him at present.

Current medical evidence, however, does not show a left knee disability.  The Veteran underwent a VA examination in November 2015 and it was found that anatomically, physiologically, and radiographically the Veteran had a normal left knee.  The examiner thus found that there was insufficient evidence to warrant a diagnosis for an acute or chronic left knee disability.  The examiner noted that there were subjective complaints of pain but no objective clinical findings.  The Veteran had normal range of motion and there were no abnormalities of the left knee identified on examination.  

The Veteran is competent to report his symptoms associated with his claimed disability, and any pain in the left knee is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a left knee disability.  Medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present left knee disability related to his military service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

While the Board has considered the Veteran's lay assertions, they do not outweigh the medical evidence of record, which shows that there is no present disability associated with the left knee pain.  

The evidence does not support that the Veteran has residuals of a left knee injury related to service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for residuals of a left knee injury.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b). 

C.  Back Disability

The service treatment records show multiple complaints of low back pain.  A September 1988 treatment record notes complaints of low back pain on and off for a year.  A November 1990 treatment record notes complaints of low back pain times five days.  The Veteran stated that he did a road march for 8 miles and then did a fireman carry across a field and had been having back pain since then.  On physical examination he had slight pain with the leg lift testing.  A March 1991 treatment record notes that the Veteran had acute low back pain for seven days.  He stated that he strained his back during a fireman carry following road march.  He was put on limited profile, which had expired but he still had pain.  On physical examination, he had limited motion.  The assessment was low back strain.  

The Veteran continued to have complaints of low back pain in September 1991.  In  January 1992, a treatment record notes complaints of upper back pain off and on for six months.  A March 1992 treatment record also notes that the Veteran had complaints of back pain for eight months, mostly in the upper back.  He also had a history of back problems for one and a half years, to include low back pain.  Examination noted painful range of motion.  The Veteran had a medical evaluation board at his separation from service in October 1992 for chronic thoracic spine strain, date of onset in February 1991.

After the Veteran separated from service in December 1992, he filed a compensation claim for his back.  He underwent a VA examination in August 1993, which noted a history of injury to the upper back in 1991 when he was pulling a rope that was tied to a truck.  It also was noted that the Veteran had low back pain in 1991 because his job required picking up boxes and bending all day, which caused low back strain.  The Veteran reported that his low back pain had subsided by the time he was discharged.  After service, the Veteran was working as a mail carrier for the U.S. Post Office and still had complaints of upper back pain.  The low back pain was reportedly almost gone but he sometimes felt a slight numbness and radiation pain.  On physical examination, the low back was normal.  The diagnosis was history of low back strain.

The Veteran was granted service connection for his thoracic spine disability, but was denied service connection for a lumbar spine disability, as the VA examination in August 1993 showed a normal lumbar spine.  See January 19, 1993 and August 19, 1993 rating decisions.

In February 1995, the Veteran underwent another VA examination for the spine.  The history of injury to the thoracic spine in service was noted.  It also was noted that the Veteran worked for the post office and had lots of bending and lifting activity, with complaints of chronic, constant low back pain.  Physical examination showed painful motion in the spine.  The diagnosis included chronic lumbosacral arthralgias aggravated with any lifting or bending, probably secondary to lumbosacral strain.

The Veteran filed his present claim for compensation for a back disability in 2009.  In a December 2009 statement, he indicated that he had continued to have back pain since military service, which had worsened with his working at the Post Office.

VA treatment records show in March 2000 the Veteran had complaints of back pain.  It was noted that he did heavy work at the Post Office.  In October 2000, the Veteran complained of upper thoracic, lower thoracic, and upper lumbar back pain with a gradual onset, since loading trucks a different way at the Post Office.  It was noted that he originally injured his back 10 to 11 years ago while serving in the Army.  In January 2001, the Veteran had complaints of mid low back to lower thoracic spine pain times 10 years, which dated back to Army days (lifting injury).  The assessment was long-standing back pain, most likely musculoskeletal in origin.  An MRI study showed mild disk bulging at multiple levels, most pronounced at the L5-S1 level.

An April 2001 VA treatment record notes the Veteran complained of pain in the thoracic and lumbar area.  The assessment was back pain, service-connected with some disc bulging; and sciatic nerve root irritation.  Low back pain complaints also were noted in May 2001.

A September 2001 VA neurology note shows the Veteran reported injuring his back in the Army when he had been required to run with another soldier he was carrying on his back with full equipment and rifle, etc.  He noted that ever since then he had back pain.  He pointed to the lower thoracic area.  The examiner noted that the Veteran had low back pain and no clinical evidence of radiculopathy or spinal cord compression.  The examiner determined that the pain was most likely attributable to muscle tension pain or possible nerve irritation due to soft tissue impingement.

VA treatment records through 2013 also show intermittent complaints of low back pain.

The Veteran underwent a VA examination in November 2015.  The examiner determined that the Veteran's low back disorder was less likely incurred in or caused by the claimed in-service injury.  The rationale was that although the service treatment records show treatment for mechanical low back pain in 1991, the physical examination was normal.  The examiner noted that after service the Veteran was diagnosed with back pain in September 2000 associated with his physically demanding job as a mail handler and forklift driver.  The examiner further found that the mechanical low back pain was not related to the mild L5-S1 disc bulge in 2001 as the disc bulge had no nerve root impairment, which would not result in symptoms.  The examiner also noted that there was no credible scientific or medical evidence that drew an etiological relationship between a chronic thoracic strain or other service-connected disabilities and subsequent development of L5-S1 degenerative disc changes without some common causative incident.  The examiner indicated that while the Veteran was treated for an eventually medically boarded for chronic rhomboid strain, this was of the muscles and not bone structure within the back.  The Veteran reported a physically labor intensive job after service and was seen in February 1995 for lumbar strain, which was acute and resolved without complications.  Finally, the examiner noted that the Veteran did not require ongoing care for back pain until 2000.

After a careful review of the evidence of record, in spite of the negative medical opinion, the Board finds that there is sufficient probative evidence to establish that the Veteran has a lumbar spine disability related to his military service.  In making this determination, the Board notes that the Veteran's assertions that he had a back injury in service and has experienced chronic back pain are found to be capable of lay observation, and thus his statements constitute competent evidence.  The United States Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to his back injury and chronic back pain are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he had a back injury in service and that he has experienced back pain for many years.  The Veteran's lay statements with respect to his complaints of back injury and back pain are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the unfavorable medical opinion provided in November 2015 has minimal probative value, as it is not based on the complete record.  In formulating the opinion that the Veteran's current back disability was not related to service, the examiner noted one instance of mechanical back pain in 1991.  As previously discussed, the service treatment records actually show the Veteran was seen multiple times for back pain in service in 1988, 1990, and 1991.  He also was diagnosed with low back strain in March 1991 after his report of back pain from doing a fireman carry after a road march.  In March 1992, he had painful range of motion in the back and a history of low back pain was noted.  The examiner noted that the diagnosis of low back strain in 1995 was acute and transitory, but did not account for the Veteran's ongoing complaints of back pain since his military service.  

In addition, the medical evidence does not clearly differentiate the symptoms the Veteran had in his thoracic spine and his lumbar spine.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The Veteran suffered injury to both sections of the spine in service.  He was noted as having thoracic spine pain at separation from service, and not lumbar spine pain, which appears to be the primary reason he was granted service connection for only his thoracic spine in 1993.  However, post-service treatment records show ongoing complaints of pain in the mid and low back since service with complaints of painful motion in the spine.  

The examiner in November 2015 found that there was no credible scientific or medical evidence that drew an etiological relationship between a chronic thoracic strain or other service-connected disabilities and subsequent development of L5-S1 degenerative disc changes without some common causative incident.  However, the service treatment records show injuries the Veteran suffered in both his lumbar and thoracic spines, and continued complaints of back pain in both lumbar and thoracic regions after service, with current diagnoses of lumbar and thoracic spine strain manifested by limitation of motion.  The disc bulge in the lumbar region in 2001 was found by the examiner in 2015 as not causing any pain or impairment.  Thus, it cannot be shown as the reason for the Veteran's lumbar spine pain.  Moreover, thoracolumbar spine disabilities are rated as one disability under the General Rating Formula for Rating for Diseases and Injuries of the Spine, and are rated based on limitation of motion of the thoracolumbar spine.  See 38 C.F.R. § 4.71, Diagnostic Code 5237.  The impairment in the lumbar spine and thoracic spine are both manifested by limitation of motion.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because the Veteran had a back injury in service, current diagnoses of back strain with limited motion, and continued complaints of back pain since service, the Board concludes that the evidence is relatively equally-balanced in terms of whether it supports the grant of service connection for a lumbar spine disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a lumbar spine disability to include degenerative disc disease L5-S1 is granted.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau, 492 F.3d at 1377. 

The Veteran's residuals of left foot injury are rated as 0 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition. 38 C.F.R. § 4.71a . Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2016). 

Physical examination of the left foot on VA examination in April 2010 noted no evidence of swelling, instability, weakness, or other abnormal weight-bearing.  There was guarding noted with passive range of motion to the lateral aspect and sole of the foot with inversion and eversion of the foot and of the heel.  There was no loss of motion noted to the foot or toes with passive or active range of motion; however, the Veteran noted pain to the lateral aspect and sole of the foot with inversion and eversion of the foot and heel.  There was no pain to the toes but there was numbness to the tips of the first three toes with fine touch.  It was noted that x-ray examination in June 2007 showed mild degenerative joint disease of the first metatarsophalangeal joint.  It also was noted that x-ray examination of the left foot in April 2010 showed the previously suggested mild degenerative change with slight narrowing of the first metatarsophalangeal joint remained unchanged.  There was moderate functional impairment with sports and recreation activities.

An April 2012 VA examination report found that the Veteran's complaints of numbness in the left foot toes were not related to any separate chronic or peripheral nerve condition, as EMG testing in January 2012 had been negative for any radiculopathy or peripheral nerve disorder of either foot.

An April 2015 VA examination report noted the Veteran's history of stubbing his left fifth toe on a piece of furniture in service and received taping of the toe with no further treatment.  The Veteran reported a dull ache in the joint of the foot, primarily at night.  There were no flare-ups.  On physical examination there was no pain and the Veteran was fully ambulatory without assistance.  The examiner found that there was no functional loss for the left lower extremity attributable to the claimed condition.  X-ray examination showed no evidence to suggest acute fracture, dislocation or any intrinsic bone marrow lesion.  There was no other significant osseous or articular abnormality involving the left foot seen, and no pes planus deformity.  The examiner found that there were no objective medical records of evidence to substantiate a left foot disability.  Clinical examination of the foot showed good muscle tone and strength with full range of motion.  

After review of the record, the Board finds that the criteria for a compensable rating for the left foot disability are not met.  Specifically, the medical evidence does not show impairment in the left foot that rises to the level of moderate impairment, which is required for a 10 percent rating under 38 C.F.R. § 4.71a , DC 5284.  While there was noted to be moderate impairment in recreational and sports activities on examination in April 2010, physical examination of the foot showed only some guarding on movement of the foot without any further impairment noted.  Examination in April 2015 also showed no impairment in the left foot.  Thus, overall, the medical evidence does not show moderate impairment in the left foot.

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as additional functional impairment due to pain is not objectively demonstrated.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran complained of pain at night and had some guarding of movement in 2010, but there was no pain noted on physical examination in 2015.  Painful motion does not result in a separate and/or higher rating unless it results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  

As for whether there are any separate ratings warranted for neurological impairment, the Veteran's complaints of numbness in the toes on the left foot was not found to be the result of a separate neurological disability. 

The Veteran asserts that he is entitled to an increased rating for his left foot disability.  His factual recitation as to symptomatology associated with the left foot is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his left foot disability, and his assertions are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's left foot and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For all the foregoing reasons, the Board finds that a rating in excess of 0 percent is not warranted for the left foot disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's left foot disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has complaints of pain at night and some guarding of movement, but no other functional impairment, including no findings of pain on physical examination in 2015. This does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected  left foot disability.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).










							(Continued on the next page)

ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disorder to include degenerative disc disease L5-S1 is granted.

Entitlement to a compensable rating for residuals of left foot injury is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


